On Motion for Rehearing.
Gould, Chief Justice.
In overruling the application of appellee . for a rehearing in this case, we desire to say:
That the question of the warranty which the law implies in cases of partition between coparceners, or tenants in common, seems to us to be made for the first time in this court, and only in the appli cation for rehearing. The question of estoppel, as affected by this implied warranty, is not regarded as having been properly before us, or as having been passed upon by us. Mor has the question of estoppel been passed upon otherwise than as presented in the record. The motion is overruled.
Overruled.
[June 26, 1882.]